Citation Nr: 0503440	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  94-19 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a chronic acquired 
gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
August 1991.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1992 rating decision from the Chicago, Illinois, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for a stomach 
injury.  The veteran now resides in the jurisdiction of the 
Roanoke, Virginia VARO.  

In November 1996, the Board recharacterized the disability as 
a chronic acquired gastrointestinal disorder and remanded the 
case to schedule a VA gastrointestinal examination for the 
veteran.  After being rescheduled numerous times, the VA 
examination was accomplished in March 2003.  In June 2003, 
the Board remanded the case for the RO's consideration of 
Board-developed evidence.  In May 2004, the Board remanded 
the case to obtain an addendum VA medical opinion, which was 
accomplished in September 2004.  This matter is now before 
the Board for appellate review.  


FINDINGS OF FACT

1.  The evidence does not include a medical opinion that a 
current chronic acquired gastrointestinal disorder resulted 
from September 1973 abdominal trauma, a December 1987 
helicopter-tractor accident, or any other in-service event.  

2.  The medical evidence does not show diagnosis or treatment 
for an ulcer in service or within one year of the veteran's 
separation from service.  


CONCLUSION OF LAW

A chronic acquired gastrointestinal disorder was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran received a VA digestive system examination in 
November 2000, a VA stomach examination in March 2003, a VA 
colonoscopy in April 2004, and a VA addendum medical opinion 
in September 2004.  The veteran and his representative filed 
several lay statements with the RO, and the veteran provided 
sworn testimony at an August 1992 regional office hearing.  

The Board's March 2002 and September 2002 letters, the RO's 
December 1996, March 1997, January 1999, February 2003, and 
July 2003 letters, May 1992 statement of the case, the August 
2001, September 2003, and November 2004 supplemental 
statements of the case, and the November 1996, June 2003, and 
May 2004 Board remands informed the veteran of applicable 
laws and regulations, including applicable provisions of The 
Veterans Claims Assistance Act of 2000, the evidence needed 
to substantiate the claim, and which party was responsible 
for obtaining the evidence.  In these documents, the VA 
informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from the identified private 
health care providers.  The veteran was informed that it was 
his responsibility to identify health care providers with 
specificity, that it was his responsibility to provide the 
evidence in his possession that pertained to the claim, and 
that it still remained his ultimate responsibility to obtain 
any lay statements and private medical evidence needed to 
support his claim.  

The RO's December 1996 notice letter and the Board's 
September 2002 notice letter technically informed the veteran 
that he had 60 days in which to respond, but in the eight 
years and one month since December 1996 and the two years and 
four months since September 2002, the veteran has presented 
additional medical records and lay statements that will be 
considered in this appeal.  It is obvious that the veteran 
understood that evidence presented more than 60 days after 
the December 1996 and September 2002 notices would still be 
considered.  

Similarly, the RO's March 1997 and February 2003 notice 
letters technically informed the veteran that he had 30 days 
in which to respond, but in the seven years and ten months 
since March 1997 and the one year and eleven months since 
February 2003, the veteran has presented additional medical 
records and lay statements that will be considered in this 
appeal.  It is obvious that the veteran understood that 
evidence presented more than 30 days after the March 1997 and 
February 2003 notices would still be considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to service connection for a chronic acquired 
gastrointestinal disorder

Service medical records show that, from August 1971, when the 
veteran entered service, to August 1973, there was no 
diagnosis or treatment for a gastrointestinal disorder.  In 
September 1973, boxes fell on the veteran while he was riding 
in the back of a truck, and the diagnosis was blunt abdominal 
trauma with rectus muscle spasm.  From October 1973 to June 
1980, when the abdomen was benign, there was no diagnosis or 
treatment for a gastrointestinal disorder.  The veteran had 
documented gastroenteritis in July 1980, August 1982, 
November 1982, January 1983, and May 1984, and rectal 
bleeding of undetermined etiology and stomach pains from 
apparently eating spicy foods in April 1985.  In December 
1987, the veteran's pelvis was pinned between the nose of a 
helicopter and a warehouse tractor.  A December 1987 x-ray of 
the abdomen was unremarkable with no evidence of internal 
injury to the abdomen, no abnormal small or large bowel 
distention, and no abnormal soft tissue densities.  A 
December 1987 computed tomography scan revealed no evidence 
of displaced fragments, and the soft tissue space appeared 
symmetrical.  From January 1988 to August 1991, when the 
veteran separated from service, there was no diagnosis or 
treatment for a gastrointestinal disorder.  

Nonetheless, the veteran has contended that a current 
acquired gastrointestinal disorder resulted from the December 
1987 helicopter-tractor accident.  At the August 1992 
hearing, the veteran testified that a doctor told him that 
his stomach lining muscles were torn up by the accident.  

For the veteran to establish service connection for a chronic 
acquired gastrointestinal disorder, the evidence must 
demonstrate that a chronic acquired gastrointestinal disorder 
was contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.306.  

The veteran will receive the benefit of the doubt as to 
whether he has a current chronic acquired gastrointestinal 
disorder because a valid claim requires proof of present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  A November 2000 VA diagnosis, pending a colonoscopy, 
was vaguely described as a chronic acquired gastrointestinal 
disorder.  An April 2004 VA colonoscopy clarified that the 
veteran had colon polyps, and rectal bleeding from 
hemorrhoids, but no evidence of cancer.  Although the veteran 
told the March 2003 VA stomach and duodenum examiner that a 
1998 gastroscopic examination revealed an ulcer, the examiner 
correctly noted that the record includes no 1998 gastroscopic 
examination report.  Resolving all reasonable doubt in the 
veteran's favor, he will be deemed to have a current 
gastrointestinal disorder, to include colon polyps and 
hemorrhoids, but no cancer and no ulcer.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2004).  As 
a layperson, however, the veteran is not competent to 
diagnose himself with an ulcer.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Direct service connection is not in order for colon polyps or 
hemorrhoids because the evidence includes no medical opinion 
that current colon polyps or hemorrhoids resulted from the 
September 1973 abdominal trauma, the December 1987 
helicopter-tractor accident, or any other in-service event.  
There must be medical evidence of a nexus between the claimed 
in-service disability and the present disability in order to 
establish service connection.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The September 2004 VA examiner opined that 
it was unlikely that the current gastrointestinal diagnosis 
of colon polyps was related to military service or that it 
had its onset in service.  He further opined that it was 
unlikely that colon polyps were caused by a traumatic injury 
to the abdomen.  Although the veteran may believe that a 
current chronic acquired gastrointestinal disorder had onset 
in the September 1973 abdominal trauma or the December 1987 
helicopter-tractor accident, he is a layperson who is not 
competent to render a medical opinion relating a medical 
disorder to a specific cause.  Espiritu, 2 Vet. App. at 494-
95.  

The Board further notes that the last diagnosis of 
gastroenteritis appeared in the record in May 1984, over 20 
years ago, and that a gap of 19 years exists between the 
rectal bleeding of undetermined etiology in April 1985 and 
the rectal bleeding from hemorrhoids in April 2004.  The 
veteran has failed to show continuity of gastrointestinal 
symptomatology since service, which is required where a 
diagnosis of chronicity may be legitimately questioned.  
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Finally, presumptive service connection for an ulcer is not 
warranted because the medical evidence does not show 
diagnosis or treatment for an ulcer in service or within one 
year of the veteran's August 1991 separation from service.  
As a subset of gastrointestinal disorders, an ulcer is also a 
chronic disease, which shall be granted presumptive service 
connection, although not otherwise established as incurred in 
service if it was manifested to a compensable degree within 
one year from the date of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Even if the 1998 gastroscopic 
examination report were to exist, which it does not, the 
purported documentation of an ulcer more than six years after 
the veteran's August 1991 separation from service fails to 
establish presumptive service connection.  

When the evidence is against the claim, as it is here, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1  Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for a chronic acquired 
gastrointestinal disorder is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


